DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed September 29, 2022.  Claims 1 and 15 have been amended.  Claims 1-20 are pending and stand rejected.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “an axial direction”.  However, “an axial direction” is already recited in claim 1.  It is unclear if this is the same axial direction or a different axial direction.  For purposes of examination, it is assumed to be the same axial direction.
Claims 9-20 are rejected insomuch as they depend from claim 8.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The present amendment of claim 1 incorporates the claim limitations of claim 8 as previously presented.  Therefore, claim 8 should be canceled in favor of the amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 9-20 are rejected insomuch as they depend on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2363029 A1 (hereinafter PAWELKO).  Machine translation relied upon for citations.
Regarding claim 1, PAWELKO discloses a conveyor drum for the tobacco processing industry (¶1).  PAWELKO discloses a separator drum (Fig. 2, spreading drum 19, ¶32) for tobacco industry product assembly apparatus, the separator drum comprising a plurality of segments (Fig. 2, transport carriages 62, 64, ¶44) arranged in first and second rows extending about the circumference of the separator drum to form at least a part of a peripheral surface of the separator drum, each segment in the first row of segments being aligned with a segment in the second row of segments in an axial direction to form a pair of segments (See Fig. 2), wherein each segment of the separator drum comprises at least one flute and at most three flutes (Fig. 2, receiving troughs 66, ¶66.  In Fig. 2 each segment comprises 4 troughs), and wherein the flutes of each segment are aligned in the axial direction with the flutes of the other segment in each pair of segments, each flute being adapted to carry a rod of aerosolisable material (Fig. 2, tobacco rods 52) as the separator drum rotates during use, and wherein each segment is slidably mounted to the separator drum for axial movement (shown in Fig. 2, ¶46).
Regarding claim 8, PAWELKO discloses the separator drum of claim 1 as discussed above.  PAWELKO further discloses wherein the plurality of segments are arranged in first and second rows extending about the circumference of the separator drum, each segment in the first row of segments being aligned with a segment in the second row of segments in an axial direction.  (See Fig. 2)
Regarding claim 9, PAWELKO discloses the separator drum of claim 8 as discussed above.  PAWELKO further discloses comprising at least five segments in each row of segments.
Regarding claim 20, PAWELKO discloses the separator drum of claim 1 as discussed above.  PAWELKO further discloses wherein each flute comprises at least one suction hole for retaining said rod of aerosolisable material.  Shown in Fig. 2 in the troughs without a tobacco rod.  Also see ¶16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over PAWELKO as applied to claims 1 and 8 above and in view of EP 2335503 B1 (hereinafter EGGERS).
Regarding claim 2, PAWELKO discloses the separator drum of claim 1 as discussed above.  PAWELKO may not explicitly disclose wherein each segment comprises only two flutes.  PAWELKO teaches that each transport carriage has a plurality of receiving troughs (¶44).  PAWELKO shows each segment comprising four troughs (Fig. 2).  
EGGERS teaches a method for producing multi-segment filters to a conveying device for transferring groups of filter segments (page 1).  EGGERS teaches that each drum slide 70 has two troughs 72 (Fig. 5, page 6).  See annotated Fig. 5.

    PNG
    media_image1.png
    709
    434
    media_image1.png
    Greyscale

20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to include wherein each segment comprises only two flutes as taught in EGGERS.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

		
Regarding claim 10, PAWELKO discloses the separator drum of claim 8 as discussed above.  PAWELKO may not explicitly disclose comprising only ten segments in each row of segments.  
EGGERS teaches a method for producing multi-segment filters to a conveying device for transferring groups of filter segments (page 1).  EGGERS teaches that each drum slide 70 has two troughs 72 (Fig. 5, page 6).  In addition Fig. 5 shows 10 drum slides on each row (see annotated Fig. 5 above).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to include wherein comprising only ten segments in each row of segments as taught in EGGERS.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 11, PAWELKO discloses the separator drum of claim 8 as discussed above.  PAWELKO may not explicitly disclose wherein each row of segments comprises twenty flutes (¶44).  PAWELKO discloses that each transport carriage has a plurality of receiving troughs.
EGGERS teaches a method for producing multi-segment filters to a conveying device for transferring groups of filter segments (page 1).  EGGERS teaches that each drum slide 70 has two troughs 72 (Fig. 5, page 6).  In addition Fig. 5 shows each row drum slides comprising twenty troughs.  
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to include wherein each row of segments comprises twenty flutes as taught in EGGERS.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 3-7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over PAWELKO as applied to claim 1 above, and further in view of US 20150329306 A1 (hereinafter ING).
Regarding claim 3, PAWELKO discloses the separator drum of claim 1 as discussed above.  PAWELKO does not disclose, but ING teaches, a cam (Fig. 10, fixed stationary cam 56, ¶74) disposed within the separator drum (Fig. 10, outer drum 41), each segment (Fig. 10body 57)  comprising a cam follower (Fig. 10, cam follower 67) arranged to engage the cam, and wherein the cam is configured to move the segments in an axial direction as the separator drum rotates during use (¶74).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to provide a cam drum with cam followers for moving the segments in an axial direction as taught in ING.  A person of ordinary skill in the art conveying tobacco segments with drums would obviously include a cam wheel because doing so would allow movement of the segments for further processing.  
Regarding claim 4, PAWELKO discloses the separator drum of claim 1 as discussed above.  PAWELKO does not disclose wherein each segment comprises a first linear bearing disposed on a first side of the segment, and second and third linear bearings disposed on a second side of the segment.  
PAWELKO discloses that the transport carriages are movable or displaceable in the axial direction using guide rods 71, 72.  The guide rods through bores on each side of the carriage (see annotated Fig. 2 ).  These bores are considered to be a first side and a second side.

    PNG
    media_image2.png
    707
    632
    media_image2.png
    Greyscale

ING teaches a crossing and separating drum assembly 10 (Fig. 10, ¶74).  The assembly comprises two bores 58 for receiving linear slide rods 59.  Linear slide bearings 60 are mounted in the bores to slide along the linear slide rods.  ING teaches that each bore may have linear slide bearings on it to slide the rods across the drum (¶74).  ING does not limit the number of bearings on each rod.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to provide wherein each segment comprises a first linear bearing disposed on a first side of the segment, and second and third linear bearings disposed on a second side of the segment as taught in PAWELKO and ING.  A person of ordinary skill in the art of conveying tobacco segments with drums would obviously use bearings because doing so would enable the sliding of the carriages along the guiding rods.  Bearings are well known in the art to reduce friction while allowing smooth axial rotation.  A person of ordinary skill in the art would obviously add multiple bearings up to three and possibly more around the rods.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B.  In this case, adding more bearings on each rod would reduce friction and stabilize the segment on the rod.
Regarding claim 5, modified PAWELKO discloses the separator drum of claim 4 as discussed above.  PAWELKO may not explicitly disclose wherein the first linear bearing is axially offset from the second and third linear bearings.  
PAWELKO discloses guide rods 71 and 72.  These rods are on sides of the segment and enable displacement of the carriage in axial direction (¶45).  As seen in Fig. 2, the guide rods are offset from each other.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that where modified PAWELKO includes bearings to reduce friction as taught in ING, the bearings are offset from each other when combined with the guide rods disclosed in PAWELKO.
Regarding claim 6, modified PAWELKO discloses the separator drum of claim 4 as discussed above.  PAWELKO further discloses a plurality of slide rails extending axially on the separator drum.  PAWELKO discloses guide rods 71 and 72.  These rods are on sides of the segment and enable displacement of the carriage in axial direction (¶45).
PAWELKO may not explicitly disclose wherein the first linear bearing of a first segment and the second and third linear bearings of a second segment are received on a single slide rail for axial movement.  PAWELKO further teaches opposing first and second segments (see annotated Fig. 2) that move apart from each other as the drum rotates.  As discussed above, ING teaches bearings.

    PNG
    media_image3.png
    707
    632
    media_image3.png
    Greyscale


Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that where modified PAWELKO includes bearings to reduce friction as taught in ING, the bearings received on a slide rail to enable smooth axial movement of a first and second segment.
Regarding claim 7, modified PAWELKO discloses the separator drum of claim 6 as discussed above.  PAWELKO may not explicitly disclose wherein the first linear bearing is spaced from the second and third linear bearings on the slide rail to permit independent axial movement of the first segment and the second segment along the slide rail.  
PAWELKO teaches that the spreading drum is used in the process to separate double length tobacco sticks after they have been cut (¶31).  Tobacco rods 52 and 54 are spread or separated by the spreader drum 19 (¶32) when the transport carriages are moved or displaced in the axial direction using the guide rods (¶45).
ING teaches a crossing and separating drum assembly 10 (Fig. 10, ¶74).  The assembly comprises two bores 58 for receiving linear slide rods 59.  Linear slide bearings 60 are mounted in the bores to slide along the linear slide rods.  ING teaches that each bore may have linear slide bearings on it to slide the rods across the drum (¶74).  ING does not limit the number of bearings on each rod.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that where modified PAWELKO includes bearings to reduce friction as taught in ING, the bearings permit independent axial movement of the first and second segment along the guide rails taught in PAWELKO.  Doing so would the carriages to move with reduced friction and separate the tobacco rods.  In this case, one of the bearings around rod 71 reads on the first linear bearing and the plurality of bearings around rod 72 correspond to the claimed “second and third linear bearings”.  Since rod 71 and rod 72 are spaced apart from each other, then the first bearing would also be spaced apart from the second and third linear bearings.  Further, the manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 12, PAWELKO discloses the separator drum of claim 8 as discussed above.  PAWELKO may not explicitly disclose a cam disposed within the separator drum, each segment comprising a cam follower arranged to engage the cam, and wherein the cam is configured to move the segments in an axial direction as the separator drum rotates during use, and wherein the cam is configured to move the segments of the first row of segments in an axial direction as the separator drum rotates.
PAWELKO discloses moving the transport carriages in an axial direction to pull the cut articles apart from one another (¶7, ¶21, ¶34).  
ING teaches a cutting and spreading drum assembly with a fixed stationary cam 56 (Fig. 10, ¶74).  The movable support members 42 comprise a body 57 that is secured to the drum with a cam follower 67 (¶74).  The inclusion of a cam and cam follower constrains the movement of the support members (¶75).  ING teaches cams that have a profile of cam tracks 61 to move the body (Fig. 11, ¶77).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to include a cam drum with a cam follower on the segments to move the first row of segments as the separator drum rotates  as taught in ING.  PAWELKO discloses that the transport carriages move in an axial direction to pull the cut articles apart.  ING teaches the use of a cam and cam follower on a conveying drum to constrain movement of the support members.  A person of ordinary skill in the art would obviously use a cam and cam followers to move the segments because doing so would allow the constraint a movement in the desired direction (ING ¶75).
Regarding claim 13, modified PAWELKO discloses the separator drum of claim 12 as discussed above.  PAWELKO may not explicitly disclose wherein the cam is configured to move the second row of segments in addition to the first row of segments.  However, for the reasons discussed above with the rejection of claim 12, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to include a cam drum with a cam follower on the segments to move the second row of segments as the separator drum rotates  as taught in ING.  PAWELKO discloses that the transport carriages move in an axial direction to pull the cut articles apart.  ING teaches the use of a cam and cam follower on a conveying drum to constrain movement of the support members.  A person of ordinary skill in the art would obviously use a cam and cam followers to move the segments because doing so would allow the constraint a movement in the desired direction (ING ¶75).
Regarding claim 14, modified PAWELKO discloses the separator drum of claim 12 as discussed above.  PAWELKO may not explicitly disclose wherein the cam is configured to move each segment of the first row of segments between a first position in which the segment is proximate to an adjacent segment of the second row of segments, and a second position in which the segment is axially spaced from the adjacent segment of the second row of segments.
PAWELKO discloses a first position where the segments of the first row are proximate to an adjacent segment of the second row and a second position in which the segment is axially spaced from the adjacent segment of the second row of segments (See annotated Fig. 2).

    PNG
    media_image4.png
    707
    632
    media_image4.png
    Greyscale

ING teaches a cutting and spreading drum assembly with a fixed stationary cam 56 (Fig. 10, ¶74).  The movable support members 42 comprise a body 57 that is secured to the drum with a cam follower 67 (¶74).  The inclusion of a cam and cam follower constrains the movement of the support members (¶75).  ING teaches cams that have a profile of cam tracks 61 to move the body (Fig. 11, ¶77).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to include wherein the cam is configured to move each segment of the first row of segments between a first position in which the segment is proximate to an adjacent segment of the second row of segments, and a second position in which the segment is axially spaced from the adjacent segment of the second row of segments.  PAWELKO discloses that the transport carriages move together and apart as the drum rotates.  ING teaches the use of a cam and cam follower on a conveying drum to constrain movement of the support members.  A person of ordinary skill in the art would obviously use a cam and cam followers to move the segments proximate and then axially spaced with a cam because doing so would allow the constraint a movement in the desired direction (ING ¶75).
Regarding claim 15, modified PAWELKO discloses the separator drum of claim 14 as discussed above.  PAWELKO further discloses wherein in the first position the segment is in contact with the adjacent segment of the second row of segments (See annotated Fig. 2 in rejection of claim 14).
Regarding claim 16, modified PAWELKO discloses the separator drum of claim 14 as discussed above.  PAWELKO may not explicitly disclose wherein the axial distance between the first and second positions of each segment is at least 70 millimetres.
PAWELKO teaches that the carriages are separated a predetermined distance to allow for delivery to the following conveyor drum (¶7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of PAWELKO to have an axial distance of at least 70 millimetres since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of PAWELKO would not operate differently with the claimed values and since PAWELKO recognizes a predetermined distance is required for the next conveyor drum a person of ordinary skill in the art would optimize the distance for the drum and PAWELKO would function appropriately with the claimed value.
Regarding claims 17 and 18, modified PAWELKO discloses the separator drum of claim 14 as discussed above.  PAWELKO may not explicitly disclose wherein the cam is configured to move the segments from the first position to the second position within 35 degrees of rotation of the separator drum or wherein the cam is configured to move the segments from the second position to the first position within 35 degrees of rotation of the separator drum.
PAWELKO shows the carriages moving as the drum rotates (Fig. 2).  ING teaches the use of cams to constrain a moving body on a drum (¶75).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of PAWELKO to have wherein the cam is configured to move the segments from the first position to the second position within 35 degrees of rotation of the separator drum since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of PAWELKO would not operate differently with the claimed values and since PAWELKO recognizes that the carriages are mounted to rotate about the actions as the drum rotates (PAWELKO ¶24) and PAWELKO would function appropriately with the claimed value.
Regarding claim 19, modified PAWELKO discloses the separator drum of claim 14 as discussed above.  PAWELKO may not explicitly disclose wherein the cam is configured such that in one full rotation of the separator drum the cam moves the segments from the first position, to the second position, and back to the first position.
PAWELKO shows the drum with the segments in a first and second position (Fig. 2)

    PNG
    media_image4.png
    707
    632
    media_image4.png
    Greyscale

PAWELKO discloses that the spreading drum 19 works with the drums both before, cutting drum 17, and after, collating drum 21, to convey the rods (¶32-35).  
ING teaches a cutting and spreading drum assembly with a fixed stationary cam 56 (Fig. 10, ¶74).  The movable support members 42 comprise a body 57 that is secured to the drum with a cam follower 67 (¶74).  The inclusion of a cam and cam follower constrains the movement of the support members (¶75).  ING teaches cams that have a profile of cam tracks 61 to move the body (Fig. 11, ¶77).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PAWELKO to include wherein the cam is configured such that in one full rotation of the separator drum the cam moves the segments from the first position, to the second position, and back to the first position.   In PAWELKO, it is inherent that the carriages move from the first to the second position during a full rotation to convey the rods to allow the cutting drum 17 to transfer to the separating drum 19 and then forward to the collating drum 21.  ING teaches the use of a cam and cam follower on a conveying drum to constrain movement of the support members.  A person of ordinary skill in the art would obviously use a cam and cam followers to move the segments proximate and then axially spaced with a cam because doing so would allow the constraint a movement in the desired direction (ING ¶75).
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive.
Applicant argues that the limitation of “at most three flutes,” as recited in amended claim 1 is novel over the prior art of record.  However, given that the instant application has a range of available flutes and PAWELKO discloses flutes, this is considered to be a duplication of parts, in this case flute along the drum.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B. In this case, the drum would function with one flute, two flutes, or more.  
Applicant further argues the that smaller segments with fewer flutes per segment addresses problems in the art due to acceleration.  Applicant does not claim “smaller” segments in the claim language as presented in the amendments.  Therefore this has not been considered.  The recitation of fewer flutes is addressed in the rejection and the preceded paragraph.  
Applicant argues that EGGERS does not teach fewer than four flutes.  However, that is precisely what EGGERS teaches.  Applicant argues that the troughs in EGGERS are not aligned, but EGGERS is not relied upon to teach alignment, as the primary reference, PAWELKO, teaches alignment.  Further as explained above the number of flutes is a range in the instant application and that range is covered in the prior art.  
Applicant argues that EGGERS serves a different function than that of PAWELKO.  However, EGGERS teaches transferring groups of filter segments (page 1) and separating or spreading the segments along the conveying path (page 3).
In response to applicant's argument that a person of ordinary skill in the art would not have combined the teaches of EGGERS with the disclosure of PAWELKO, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                           
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715